Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: 
“the difference” in line 12 which should be changed to --a difference--.
“the difference” in line 18 which should be changed to --a difference--.
“-NOx sensor” in line 19 which should be change to --NOx sensor--.

Claim 6 recites:
“the NH3 concentration” in line 11 which should be changed to --a NH3 concentration--.
“the exhaust gas” in line 12 which should be changed to --an exhaust gas--.
“reprsenting” in line 11 which should be changed to --representing--.
Claim 7 recites “the NOx concentration” in line 5 which should be changed to --an NOx concentration--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the exhaust system branch" in line 2; “the electrical signal” in line 10; “the measured electrical signal” in line 14; “the measured NH3 signal” in lines 19-20.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 3 recites the limitation “the actual voltage” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the NOx signal" in line 3, “the minimum value” in line 10, and “the diagnosis” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the offset" in line 3, and “the NOx signal” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0138326 to Andersson in view of US 2016/0082390 to Nakano et al (Nakano).
Regarding claim 6, Andersson discloses an internal combustion engine (1, fig. 1) comprising: 
a three-way catalytic converter (8, fig. 1; [17]) with lambda control (one of ordinary skill in the art would recognize that a three way catalyst oxidizes pollutants and reduces oxidants including NOx and thus has lambda control by function) in an exhaust system branch (7, fig. 1);
an NOX sensor (10, fig. 1; [18]) is arranged downstream of the three-way catalytic converter (see fig. 1); 
wherein the sensor generates an electrical signal representing an NH3 signal ([18]; NOx sensor responds to both NOx and NH3) representing the NH3 concentration in the exhaust gas; and 
a control device (6, fig. 1; [15]) modifying operation of the internal combustion engine based on the signals generated by the sensor [15]; [19]-[21]).
However, Andersson does not disclose that the NOX sensor is with an integrated lambda probe and wherein the sensor generates an electrical signal representing a lambda value downstream of the three-way catalytic converter.
Nakano discloses a NOX sensor (figs. 1-2; [102],[106],[125],[129]) with an integrated lambda probe (oxygen detection cell 16; [125], [129]) and wherein the sensor generates an electrical signal representing a lambda value (oxygen cell 16 will generate lambda signal that represents air-fuel or lambda value) downstream of the three-way catalytic converter.


Regarding claim 7, Andersson combined with Nakano discloses the internal combustion engine as claimed in claim 6, wherein the NOX sensor arranged downstream of the three-way catalytic converter to generates an NOX signal representing the NOX concentration ([18]in Andersson; and [102] in Nakano) in the exhaust gas.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“if the measured NH3 concentration is higher than the NH3 setpoint value, increasing the lambda setpoint value upstream of the three-way catalytic converter and, if the measured NH3 concentration is lower than the NH3 setpoint value, reducing the lambda setpoint value upstream of the three-way catalytic converter.”

s 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0174562 to Itoh
US 2011/0083424 to Wang et al.
Both references above describe general state of art.
US 2018/0128775 to Nakano
The reference above describe a multi-gas sensor similar to the Nakano reference used in the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAPINDER SINGH/               Examiner, Art Unit 3746